Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *810thereto the following: A question under the Constitution of the United States was presented and necessarily passed upon, viz.: Appellant contended that, although section 3012 of the Education Law was not unconstitutional on its face, it was unconstitutional to the extent that it authorized the board to penalize him for insubordination and acts unbecoming a teacher when the act on which the punishment was predicated was the dissemination of a letter which appellant contended was constitutionally protected. The Court of Appeals held that the finding of the local school board that the letter was defamatory, malicious and false and that it was designed to create suspicion, dissension and disharmony among the board, the administration and faculty of the school district was supported by substantial evidence and that appellant’s constitutional rights were not violated. [See 18 NT 2d 906.].